FILED
                            NOT FOR PUBLICATION                            APR 14 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JAMES JEFFERSON KENNER,                          No. 13-15481

               Plaintiff - Appellant,            D.C. No. 3:11-cv-00784-RCJ-VPC

  v.
                                                 MEMORANDUM*
RUBEN VIDAURRI, C.O.; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Nevada
                     Robert Clive Jones, Chief Judge, Presiding

                              Submitted April 7, 2014**

Before:        TASHIMA, GRABER, and IKUTA, Circuit Judges.

       Nevada state prisoner James Jefferson Kenner appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging due

process violations. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo, Valdez v. Rosenbaum, 302 F.3d 1039, 1043 (9th Cir. 2002), and may affirm

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
on any ground supported by the record, Johnson v. Riverside Healthcare Sys., LP,

534 F.3d 1116, 1121 (9th Cir. 2008). We affirm.

      The district court properly granted summary judgment on Kenner’s due

process claim concerning his placement in administrative segregation pending

disciplinary charges because Kenner failed to raise a genuine dispute of material

fact as to whether his placement gave rise to a protected liberty interest warranting

due process protections. See Sandin v. Conner, 515 U.S. 472, 486 (1995)

(administrative segregation by itself does not implicate a protected liberty interest

because it does not impose an atypical and significant hardship on the inmate in

relation to the ordinary incidents of prison life); see also Cousins v. Lockyer, 568
F.3d 1063, 1070-71 (9th Cir. 2009) (failure to comply with prison regulations does

not amount to a constitutional violation).

      Summary judgment on Kenner’s due process claim concerning his

confinement to disciplinary segregation and loss of good time credits was proper

because, even assuming Kenner raised a triable dispute as to whether these

restraints gave rise to a protected liberty interest, he received all the process that he

was due. See Wolff v. McDonnell, 418 U.S. 539, 564-67 (1974) (setting forth due

process requirements before imposing sanctions implicating a prisoner’s liberty

interest); Koenig v. Vannelli, 971 F.2d 422, 423 (9th Cir. 1992) (prison officials


                                             2                                    13-15481
may limit an inmate’s efforts to defend himself if they have a legitimate

penological reason).

      We do not consider issues regarding the dismissal of Kenner’s conspiracy

and Eighth Amendment claims because they are not supported by argument. See

Am. Int’l Enters., Inc. v. FDIC, 3 F.3d 1263, 1266 n.5 (9th Cir. 1993).

      Kenner’s contentions regarding defendants’ alleged failure to give him

Miranda warnings and their alleged decision to place him in the equivalent of

solitary confinement are unpersuasive.

      AFFIRMED.




                                          3                                    13-15481